Citation Nr: 1636268	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  13-13 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from November 1959 to November 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the St. Petersburg, Florida, Regional Office.  

In June 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Sleep apnea is due to service-connected nasal residuals.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b). 

The evidence of record sufficiently confirms that the Veteran sustained an in-service broken nose and that service connection is in effect for the residuals of a born nose.  Thus, the determinative issue is whether the Veteran has sleep apnea related to military service or any service-connected disability.

A May 2010 VA examination, documents the Veteran's account of sleep apnea related symptomatology, including the in-service onset of snoring, daytime fatigue, and the progressively increasing symptomatology.  The examiner also noted the history of the Veteran's in-service nasal trauma, in-surgical intervention, in-and post-service medical treatment, current examination findings, and confirmed diagnosis of sleep apnea.  Then, the examiner stated that sleep apnea is not due to or the result of chronic rhinitis and status post-nasal surgery because sleep apnea is distinct from the other diagnosed conditions.  

However, the Veteran's treating VA physician provided an October 2010 statement.  The physician stated that it is "my opinion it is as reasonable as not attribute [the Veteran's] sleep apnea condition to his history of nasal obstruction."  

Moreover, in a June 2016 statement, a private physician confirmed the Veteran's diagnosis of sleep apnea and affirmed that the Veteran had a history of service-connected history of nasal septal deviation and that he has a history of broken nose during active duty.  Then, the physician stated that the condition can complicate the treatment of sleep apnea and is likely to make the management of the disability difficult.  

Finally, July 2016 statement of a VA physician treating the Veteran for more than five years and stated that sleep apnea was at least as likely as not related to service-connected nasal septal deviation.  In the accompanying addendum, the physician stated that obstructive sleep apnea is caused by air blockage into the lungs during sleep and the Veteran's nasal septal deviation reduces the flow of air in the nose.  

The July 2016 VA physician's statement contains a clear medical opinion relating diagnosed sleep apnea to the Veteran's service-connected nasal disability.  Although the United States Court of Appeals for Veterans Claims (Court) has rejected the "treating physician rule," the Board finds the combination of the physician's credentials and the extended period of treatment of the Veteran to ensure that this is the most probative evidence of record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  The Board thus concludes that obstructive sleep apnea is due to the nasal injury, and service connection is warranted under 38 C.F.R. § 3.310.  The claim is granted in full.








ORDER

Service connection for sleep apnea is granted.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


